Citation Nr: 1455256	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  12-09 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The appellant served on active duty in the Navy from January 1969 to October 1970.  His awards and decorations included the Vietnam Service Medal.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the RO.  

In September 2013, during the course of the appeal, the appellant had a video conference with the Veterans Law Judge whose signature appears at the end of this decision.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

This appeal is REMANDED for the following actions:

1.  The AOJ must ask the appellant for the dates that his claimed stressors took place.  This must include but is not limited to, the date of the claimed typhoon which caused the U. S. S. Tombigbee to list severely.  It must also include the date of the refueling operation which caused damage to the U. S. S. Tombigbee.  The date of each stressor must be within a 60 day period of time.  

When the foregoing actions are completed, the AOJ must, request the command ship's history and the deck logs from the U. S. S. Tombigbee for the dates identified by the appellant.  All requests must be made through official channels, such as the National Archives and Records Administration (NARA), the U. S. Army and Joint Services Environmental Support Group (ESG), and the Department of the Navy, 

2.  The AOJ must also ask the appellant to provide the names and addresses of any health care providers (VA and non-VA) who have treated him or the names and addresses of any medical facilities where he has been treated for a psychiatric disorder since his separation from the service.  The dates of such treatment should also be provided.  Such requests should include, but are not limited to, those for records of any treatment since April 2012.  

Then, the AOJ must contact, DIRECTLY, the health care providers/medical facilities identified by the appellant and request records reflecting the appellant's treatment which are NOT ALREADY ON FILE.  Such records should include, but are not limited to, records of office visits, hospital discharge summaries, counseling statements, consultation reports, reports of laboratory studies, daily clinical records, doctor's notes, nurse's notes, and prescription records.  

Also request that the appellant provide any such records he may have in his possession.  

If the records are held by an entity associated with the federal government, efforts to obtain such records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each federal department or agency from whom they are sought.  

A failure to respond or a negative reply to any request must be noted in writing and associated with the claims folder.  

2.  When the foregoing actions have been completed, the AOJ must determine whether or not the appellant's claimed stressors actually happened.  

3.  When the actions in part 2 have been completed, the AOJ must schedule the appellant for a VA psychiatric examination to determine that nature and etiology of any psychiatric disorder found to be present.  All indicated tests and studies must be performed, and any indicated consultations must be scheduled. 

The claims folder and a copy of this remand must be made available to the examiner for review in conjunction with the examination, and the examiner must acknowledge receipt and review of these materials in any report generated as a result of this remand.  

If a psychiatric disorder(s) is found, the examiner must identify the elements supporting each diagnosis.  

Then, for each psychiatric disorder found, the examiner must render an opinion as to whether it is at least as likely as not that the appellant's psychiatric disorder is related to an incident during his service.  

If PTSD is found, the examiner must render an opinion as to whether that diagnosis is the result of an in-service stressor.  In so doing, the examiner must comment on/reconcile the opinion of the examiner who performed the January 2012 VA examination and the April 2012 statement of the appellant's treating VA psychologist.  

The examiner must state HOW AND WHY he or she reached the opinion they did.  If the examiner is unable to render an opinion without resort to SPECULATION, he or she must state why that is so.  

The appellant is advised that it is his responsibility to report for all scheduled VA examinations and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim. 

In the event that the appellant does not report for a scheduled VA examination, a copy of the notice informing him of the date, time, and location of the examination must be associated with the claims folder.  If the notice is returned as undeliverable by the Post Office, that fact must be noted in writing and associated with the claims folder.  

4. When the foregoing actions have been completed, the AOJ must undertake any other indicated development.  Then, the AOJ must readjudicate the issue of entitlement to service connection for a psychiatric disorder.  

The AOJ must consider all mental conditions that may reasonably be encompassed by several factors including: the appellant's description of the claim; the symptoms the appellant describes; and the information the appellant submits or that VA obtains in support of the claim.

If the benefits sought on appeal are not granted to the appellant's satisfaction, he and his representative must be furnished a Supplemental Statement of the Case and afforded an opportunity to respond. Thereafter, if in order, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to the final disposition of any unresolved issue.  

The appellant need take no action unless he is notified to do so.  However, he is advised that he has the right to submit any additional evidence and/or argument on the matters the Board has remanded to the AOJ.  Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



